Citation Nr: 1448585	
Decision Date: 11/03/14    Archive Date: 11/10/14

DOCKET NO.  09-19 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for adjustment disorder with depressed mood and hysterical personality features.

2.  Entitlement to service connection for an acquired psychiatric disability, to include adjustment disorder with depressed mood and hysterical personality features, a sleeping disorder (also claimed as anxiety), a conversion reaction, depressive disorder not otherwise specified (NOS), anxiety disorder NOS, and posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for diabetes mellitus, type II, to include as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1968 to September 1969 and from January 1991 to June 1991.

These matters are before the Board of Veterans' Appeals (Board) on appeal of an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

The Veteran testified at a hearing before a Decision Review Officer (DRO) in December 2009.  A transcript of that hearing has been associated with the claims file.

The Veteran initially submitted a claim for entitlement to service connection for a nervous condition, adjustment disorder, a sleep disorder (also claimed as anxiety), and a conversion reaction.  See VA Form 21-526, Veteran's Application for Compensation and/or Pension received in April 2008.  Additional evidence associated with the claims file includes diagnoses for acquired psychiatric disabilities other than those the Veteran initially claimed, to include depressive disorder NOS, anxiety disorder NOS, and PTSD.  Although the Veteran sought service connection specifically for a nervous condition, adjustment disorder, a sleep disorder, and a conversion reaction, a claim "cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  In essence, a veteran does not file a claim to receive benefits for a particular psychiatric diagnosis that is named on a claims form, such as a nervous condition, but instead makes a general claim for compensation for the difficulties posed by the mental condition.  Id.  Accordingly, the Board has reframed the issues on appeal, as shown on the title page.

The issues of entitlement to service connection for an acquired psychiatric disability, to include adjustment disorder with depressed mood and hysterical personality features, a sleeping disorder (also claimed as anxiety), a conversion reaction, depressive disorder NOS, and PTSD; and entitlement to service connection for diabetes mellitus, type II, to include as secondary to herbicide exposure are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A March 1993 rating decision which denied service connection for adjustment disorder with depressed mood and hysterical personality features is final.

2.  Evidence received since the March 1993 rating decision is new and material and raises a reasonable possibility of substantiating the claim for service connection for adjustment disorder with depressed mood and hysterical personality features.


CONCLUSIONS OF LAW

1.  The March 1993 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

2.  New and material evidence having been received, the claim of entitlement to service connection for adjustment disorder with depressed mood and hysterical personality features is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2013).  Given the favorable disposition of the action herein, which is not prejudicial to the Veteran, the Board need not address VA's duties to notify and assist in the context of the issue of whether new and material evidence has been received to reopen the claim of entitlement to service connection for adjustment disorder with depressed mood and hysterical personality features.  See, Bernard v. Brown, 4 Vet. App. 384 (1993).

Legal Criteria

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).  An exception to this rule is provided in 38 U.S.C.A. § 5108, which states that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

Initially, the Board notes that in a November 2012 Supplemental Statement of the Case, the RO found that new and material evidence had been submitted, and reopened the Veteran's claim for service connection for adjustment disorder with depressed mood and hysterical personality features.  However, the question of whether new and material evidence has been received to reopen a claim must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach and adjudicate the underlying claim on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and further analysis beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Barnett, 83 F.3d at 1384.

New evidence is existing evidence not previously submitted to VA.  Material evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the United States Court of Appeals for Veterans Claims (Court) held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court has held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  To establish service connection for a disability, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d. 1163, 1167 (Fed. Cir. 2004). 

Analysis

A March 1993 RO rating decision denied entitlement to service connection for an adjustment disorder with depressed mood and hysterical personality features.  The Veteran timely filed a notice of disagreement, and the RO issued a Statement of the Case in July 1993.  The Veteran did not timely file a substantive appeal.  Therefore, the March 1993 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

At the time of the prior final rating decision in March 1993, the evidence included service treatment records; Puerto Rico Army National Guard quadrennial examination reports dated August 1975, July 1986, and September 1990; the Veteran's statements; and VA examination reports dated January 1992, May 1992, and June 1992.  The March 1993 rating decision denied service connection for an adjustment disorder with depressed mood and hysterical personality features because such a disorder "does not constitute a chronic acquired neuropsychiatric disability compensable under VA laws."

Evidence associated with the claims file since the March 1993 rating decision includes copies of service treatment records submitted by the Veteran, which are duplicate of service treatment records that were in the record at the time of the March 1993 rating decision; VA treatment records; VA examination reports dated July 2008 and December 2011; a letter from the Veteran's psychologist, L. C., Psy. D., dated May 2009; statements from the Veteran; and DRO hearing testimony from the Veteran and one of his fellow service members.

The Board finds that some of the evidence constitutes new and material evidence to reopen the claim for entitlement to service connection for adjustment disorder with depressed mood and hysterical personality features.  The May 2009 statement from the Veteran's psychologist and the VA treatment records indicate the Veteran has received additional psychiatric treatment since the March 1993 rating decision for, among other things, major depressive disorder.  In addition, the December 2011 VA examination report includes a diagnosis for depression NOS and anxiety disorder NOS.  This evidence is new because it was not considered at the time of the prior final rating decision.  The evidence is material because it indicates the Veteran has been treated for depression, which was noted in the March 1993 rating decision as one of the symptoms of the Veteran's adjustment disorder, and which constitutes a disability compensable under VA regulations.  Therefore, the evidence relates to an unestablished fact and raises a reasonable possibility of substantiating the claim for service connection for adjustment disorder with depressed mood and hysterical personality features.  See Shade, 24 Vet. App. at 117.  The Board finds that new and material evidence has been received and the claim of entitlement to service connection for adjustment disorder with depressed mood and hysterical personality features is reopened.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for adjustment disorder with depressed mood and hysterical personality features is reopened, and to that extent only, the appeal is granted.


REMAND

The Board finds that a remand for further development is required with regard to the Veteran's claim for service connection for an acquired psychiatric disorder.  A November 2012 Supplemental Statement of the Case indicates that VA treatment records from September 2002 through November 2012 were "[e]lectronically reviewed and considered."  The record available to the Board only contains VA treatment records dated from September 2002 through January 2008 and from May 2009 through July 2010.  VA medical records, even if not in the claims file, are nevertheless considered part of the record on appeal because they are within VA's constructive possession.  See 38 U.S.C.A. § 5103A (b) (West 2002); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that VA adjudicators are deemed to have constructive notice of VA treatment records).  Therefore, updated VA treatment records for dates January 2008 through May 2009 and from July 2010 to the present, must be obtained.

Furthermore, the Veteran submitted a statement from his psychologist, L. C., Psy. D., dated May 2009 indicating that the Veteran had been under her care from April 2008 through the date of the statement.  Dr. L. C. also noted that the Veteran's "diagnosis is Post-Traumatic Stress Disorder due to being a war veteran."  The December 2011 VA examination report indicates that the Veteran brought with him to the examination a treatment certificate from Dr. L. C. noting treatment from April 2008 through April 2011.  When reference is made to pertinent medical records, VA is on notice of their existence and has a duty to assist the Veteran to attempt to obtain them.  Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992).  There is no indication that VA ever made efforts to assist the Veteran obtain treatment records from Dr. L. C.  Therefore the claim must be remanded so that efforts can be made to obtain treatment records from Dr. L. C. for dates April 2008 through the present.

The Board notes that the May 2009 statement from Dr. L. C. provides a diagnosis of "PTSD due to being a war veteran;" however the Veteran was not provided notification of the information necessary to substantiate a PTSD claim.  Therefore, on remand the Veteran should also be provided notification for a PTSD claim, to include a PTSD questionnaire to describe any in-service stressors.

The Board also notes that the December 2011 VA examination report does not reflect consideration of the Veteran's PTSD diagnosis.  The threshold for providing a VA examination is relatively low.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c)(4)(i) (2013); McLendon v. Nicholson, 20 Vet. App.  79, 83 (2006).  In this case, Dr. L. C.'s May 2009 statement constitutes competent evidence of a current diagnosis of PTSD.  The Veteran has reported an in-service event that caused anger, frustration, and anxiety, and that he has experienced symptoms related to the event through the present.  See, e.g., December 2011 VA examination report.  However, the evidence of record is insufficient to make a decision on the claim as it relates to an acquired psychiatric disability to include PTSD.  Accordingly, the Board finds that the Veteran has satisfied the low threshold set forth in McLendon.  On remand, the Veteran should therefore be provided a VA examination to ascertain the nature and etiology of his acquired psychiatric disability, particularly as it pertains to PTSD.

The Board also finds that a remand for further development is required in regard to the Veteran's claim for service connection for diabetes mellitus, type II, to include as secondary to herbicide exposure.  The record reflects a current diagnosis of diabetes mellitus, type II.  The Veteran alleges that this disease is attributable to his active service, to include as secondary to herbicide exposure.  The Veteran has stated that he was exposed to herbicides while serving in Vietnam and along the demilitarized zone (DMZ) in Korea.  At the December 2009 DRO hearing, the Veteran testified that he served with various units, including the 2nd Battalion of the 38th Infantry, along the DMZ in 1968 and 1969.

Diabetes mellitus, type II, may be service connected on a presumptive basis as due to herbicide exposure if manifested in a veteran who served in the Republic of Vietnam from January 9, 1962, to May 7, 1975, or by a veteran who served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense (DOD), operated in or near the DMZ in an area in which herbicides are known to have been applied during that period, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116; 38  C.F.R. § 3.307(a)(6)(iv); 38 C.F.R. § 3.309(e).  The 2nd Battalion of the 38th Infantry one of the units specified by the DOD to have served in areas along the DMZ where herbicides were used between April 1968 and August 1971.  VA Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, 2.C.10.p.

The RO denied the Veteran's claim, in part, because there is no verification of the Veteran having ever served in Vietnam or along the DMZ.  The Board acknowledges that neither the Veteran's service treatment records nor the Veteran's DD Form 214 pertaining to his active service in Korea from January 1968 to September 1969 indicate service in Vietnam or with a unit specified by the DOD to have served in areas along the DMZ where herbicides were used.  However, the Veteran has reported he was exposed to herbicides in the course of relatively short-term missions during active service that might not be reflected in the DD Form 214 or the service treatment records.  As such, the Board finds that a remand is necessary so that the RO can obtain the Veteran's service personnel records, as they may substantiate the Veteran's reports of service in Vietnam and with a unit that served in areas along the DMZ where herbicides were used.


Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a notification letter.  The letter should ask the Veteran to identify any private healthcare treatment so that VA may obtain records on his behalf.  The letter must include a VA Form 21-4142, Authorization and Consent to Release Information to VA.  The letter should also inform the Veteran that VA is particularly interested in the treatment he received from his psychologist, L. C., Psy. D., from April 2008 through the present.  Finally, the letter should also explain the information necessary to substantiate a claim for service connection for PTSD, and should include a VA Form 21-0781, Statement in Support of Claim for Service Connection for PTSD.  Allow for an appropriate amount of time for response and complete any additional development resulting from the Veteran's response.

All attempts to obtain any identified records must be documented in the claims file.  The Veteran must be notified of any negative response.

2.  Request all VA treatment records, to include from the VA Caribbean Healthcare System, from January 2008 through May 2009 and from July 2010 through the present and associate the records with the claims file.

3.  Obtain the Veteran's complete service personnel file.

4.  Once the above development is complete, schedule the Veteran for a VA examination to determine the nature and etiology of any diagnosed psychiatric disorder, to include PTSD.  Provide a copy of this remand and the claims file to the examiner for review.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner must address the following:

a.  Does the Veteran have a diagnosis of PTSD?

b.  If so, is it at least as likely as not (50 percent probability or more) that the Veteran's PTSD is related to an in-service stressor.

c.  Provide an opinion as to whether, based on the expanded record, it is at least as likely as not (50 percent likelihood or higher) that any psychiatric disorder demonstrated since service, even if currently resolved, to include, but not limited to, adjustment disorder, a sleeping disorder, a conversion reaction, depressive disorder NOS, and anxiety disorder NOS had its onset in active service or is otherwise causally or etiologically related to the Veteran's active service.

The VA examiner should indicate that the claims file was reviewed.  A complete rationale should be provided for all opinions given.

5.  After completion of the above, review the expanded record, including the information contained in the service personnel records, and determine whether any or all of the benefits sought may be granted.  If any benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


